13‐4142‐cr 
United States v. Park 




                                   In the
              United States Court of Appeals
                         For the Second Circuit 
                                  ________ 
                             AUGUST TERM 2013 
                               No. 13‐4142‐cr 
                                       
                         UNITED STATES OF AMERICA, 
                                 Appellant, 
                                       
                                     v. 
                                       
                              YOUNG C. PARK, 
                             Defendant‐Appellee. 
                                  ________ 

                 Appeal from the United States District Court 
                    for the Eastern District of New York. 
                   No. 12‐cr‐344 ― Frederic Block, Judge. 
                                  ________ 

                            ARGUED: JUNE 26, 2014 
                            DECIDED: JULY 9, 2014 
                                 ________ 

         Before: CABRANES, CARNEY, and DRONEY, Circuit Judges. 
                              ________ 
 
       The  government  appeals  from  the  sentence  imposed  on 
defendant Young C. Park, pursuant to an October 24, 2013 judgment 
of  the  United  States  District  Court  for  the  Eastern  District  of  New 
York  (Frederic  Block,  Judge),  following  Park’s  guilty  plea  to  one 
2                                                                                             No. 13‐4142‐cr




count  of  filing  a  false  corporate  tax  return  in  violation  of  26  U.S.C. 
§ 7206.  

       We  consider  on  appeal  whether  the  District  Court  erred  in 
sentencing  Park  to  a  probationary  sentence  rather  than  a  term  of 
imprisonment  based  solely  on  its  belief  that  the  government  could 
not  afford  the  cost of  incarceration during  a  so‐called “government 
shut‐down.”    We  hold  that  the  District  Court  failed  to  conduct  a 
meaningful review of the sentencing factors enumerated in 18 U.S.C. 
§  3553(a),  and  that  the  cost  of  incarceration,  much  less  a  political 
phenomenon styled a “government shut‐down,” is not a permissible 
factor  to  consider  in  determining  whether  to  impose  a  term  of 
imprisonment.    In  light  of  the  need  for  deterrence  and  just 
punishment and the District Court’s own remarks suggesting that a 
term  of  imprisonment  was  warranted,  we  also  hold  that  the 
probationary  sentence  imposed  here  was  substantively 
unreasonable.  Accordingly, we VACATE the sentence imposed by 
the  District  Court  and  REMAND  for  plenary  resentencing  in 
accordance with this opinion. 

                                              ________ 

                             PATRICIA  A.  PILEGGI,  Schiff  Hardin  LLP,  New 
                             York, NY, for Defendant‐Appellee Young C. Park. 
                              
                             ELISSA  HART‐MAHAN  (Kathryn  Keneally, 
                             Assistant  Attorney  General,  Frank  P.  Cihlar, 
                             Chief,  Criminal  Appeals  &  Tax  Enforcement 
                             Policy  Section,  Gregory  V.  Davis,  Attorney,  Tax 
                             Division, on the brief), for Loretta E. Lynch, United 
                             States  Attorney  for  the  Eastern  District  of  New 
                             York, Brooklyn, NY, for Appellant United States. 
                                         ________ 
3                                                                                             No. 13‐4142‐cr




PER CURIAM: 
 
       The  United  States  appeals  from  the  sentence  imposed  on 
defendant Young C. Park, pursuant to an October 24, 2013 judgment 
of  the  United  States  District  Court  for  the  Eastern  District  of  New 
York  (Frederic  Block,  Judge),  following  Park’s  guilty  plea  to  one 
count  of  filing  a  false  corporate  tax  return  in  violation  of  26  U.S.C. 
§ 7206.  

       We  consider  on  appeal  whether  the  District  Court  erred  in 
sentencing Park to a below‐guidelines probationary sentence rather 
than  a  term  of  imprisonment  based  solely  on  its  belief  that  the 
government  could  not  afford  the  cost  of  incarceration  during  a  so‐
called  “government  shut‐down.”    We  hold  that  the  District  Court 
failed  to  conduct  a  meaningful  review  of  the  sentencing  factors 
enumerated in 18 U.S.C. § 3553(a), and that the cost of incarceration, 
much  less  a  political  phenomenon  styled  a  “government  shut‐
down,”  is  not  a  permissible  factor  to  consider  in  determining 
whether to impose a term of imprisonment.  In light of the need for 
deterrence  and  just  punishment  and  the  District  Court’s  own 
remarks suggesting that a term of imprisonment was warranted, we 
also  hold  that  the  probationary  sentence  imposed  here  was 
substantively unreasonable.  Accordingly, we VACATE the sentence 
imposed  by  the  District  Court  and  REMAND  for  plenary 
resentencing in accordance with this opinion. 

                                        BACKGROUND 

       On July 10, 2012, Park waived indictment and pleaded guilty 
to  an  information  charging  him  with  filing  a  false  corporate  tax 
return,  in  violation  of  26  U.S.C.  §  7206(1).    According  to  the 
Presentence Report (“PSR”) prepared by the United States Probation 
Office,  in  2004  and  2005,  Park  diverted  his  business’s  cash  receipts 
4                                                                                             No. 13‐4142‐cr




from  the  corporate  bank  account,  filed  false  corporate  tax  returns 
that  significantly  understated  the  business’s  gross  receipts,  and 
underpaid  payroll  taxes  that  were  due  and  owing.    The  PSR 
calculated  an  applicable  Guidelines  range  of  15  to  21  months’ 
imprisonment, based on Park’s prior convictions for fraud offenses1 
and a total tax loss of $133,601. 

      Park  was  sentenced  on  October  11,  2013,  during  a  so‐called 
“government  shut‐down.”2    At  the  sentencing  hearing,  the  District 
Court initially revealed that it was inclined to impose a sentence of 
incarceration in light of Park’s prior convictions and resulting prison 
sentence.    The  Court  then  noted,  however,  that  the  “economic 
problems”  caused  by  the  2013  government  shut‐down  warranted 
consideration, stating: 

         I’m going to say that I would probably give a period of 
         incarceration  if  not  for  the  financial  pressures  that  the 
         Court  has,  the  court  system  and  the  government  has.  
         Especially  low‐level  federal  employees  at  the  present 
         time.    And  we  really  can’t  afford  the  luxury  of  paying 
         another  $28,000  to  keep  this  person  in  jail  under  the 
         circumstances and I encourage you to appeal.3 
 
The Court then expressly reaffirmed that its decision not to impose a 
sentence of incarceration was based solely on the government shut‐

           In  1998,  Park  was  convicted  of  conspiracy  to  commit  mail  fraud  and  of 
         1

substantive mail fraud charges, arising from his involvement in a Ponzi‐style scheme that 
resulted in a total loss to investors of almost $7 million.  Park was sentenced principally 
to a year and a day of incarceration, which he completed in December 1999. 
         2 See Lisa Rein, Shutdown’s Impact Continues to Grow, WASH.  POST., Oct. 5, 2013, at 
A1. 
         3 App. 144. 
5                                                                                             No. 13‐4142‐cr




down, asserting, “I’m making the record that I am not going to put 
him in jail only because of the economic plight that we are facing today.”4   
 
       The  Court  then  proceeded  to  sentence  Park  to  three  years’ 
probation,  including  six  months’  home  confinement,  the  cost  of 
which  was  to  be  paid  by  Park.    It  did  not  impose  a  fine  or  any 
restitution beyond that already paid as a condition of the guilty plea.  
Having secured the required approval of the Solicitor General of the 
United  States,5  the  government  filed  a  timely  notice  of  appeal, 
contending  that  the  Court  erred  in  considering  the  cost  of 
incarceration as a relevant sentencing factor.   

                                          DISCUSSION 

      We  review  sentences  on  appeal  only  for  “reasonableness.”6  
This type of scrutiny includes two components: “procedural” review and 
“substantive”  review—although  in  sentencing,  as  in  many  areas  of  the 
law,  the  precise  line  between  procedure  and  substance  is  often  elusive.7  
         4 Id. at 145 (emphasis supplied). 
           Under  18  U.S.C.  §  3742(b),  “[t]he  Government  may  not  further  prosecute  [a 
         5

sentencing appeal] without the personal approval of the Attorney General, the Solicitor 
General, or a deputy solicitor general designated by the Solicitor General.” 
         6  United  States  v.  Corsey,  723  F.3d  366,  374  (2d  Cir.  2013);  see  also  Gall  v.  United 
States, 552 U.S. 38, 40‐41 (2007). 
         7  Indeed, as Justice Holmes famously remarked in a different context, a word like 
“substance” or “procedure” “is not a crystal, transparent and unchanged, it is the skin of 
a  living  thought  and  may  vary  greatly  in  color  and  content  according  to  the 
circumstances and the time in which it is used.”  Towne v. Eisner, 245 U.S. 418, 425 (1918).  
Justice Brennan, writing for the Supreme Court in 1958, similarly noted that “[t]he words 
‘substantive’  and  ‘procedural’  are  mere  conceptual  labels  and  in  no  sense  talismanic.”  
Byrd  v.  Blue  Ridge  Rural  Elec.  Coop.,  Inc.,  356  U.S.  525,  549  (1958);  see  also  Laurence  H. 
Tribe,  American  Constitutional  Law  712  (2d  ed.  1988)  (noting  that  substance  and 
procedure  cannot  be  “neatly  separated”).    For  this  reason,  whether  an  issue  “is  more 
appropriately  characterized  as  substantive  or  procedural  is  not  a  matter  of  overriding 
significance.”  Albright v. Oliver, 510 U.S. 266, 302 (1994). 
6                                                                                             No. 13‐4142‐cr




Whether  a  sentence  satisfies  the  objectives  enumerated  in  the  18  U.S.C. 
§ 3553(a)—a substantive inquiry—depends upon the explanation given by 
the  District  Court  pursuant  to  18  U.S.C.  §  3553(c)—a  procedural 
requirement.8  Where, as here, a district court relies on an improper factor 
to justify the sentence imposed, it can be difficult, if not impossible, for a 
reviewing court to evaluate separately the “procedural” and “substantive” 
reasonableness of a sentence. 

                         A. “Procedural” Unreasonableness 

       The  procedural  review  focuses  on  whether  the  sentencing 
court followed all the necessary steps in deciding upon a sentence.9  
A  district  court  normally  begins  all  sentencing  proceedings  by 
calculating  the  applicable  Guidelines  range,  and  will  then  consider 
the  factors  listed  in  18  U.S.C.  §  3553(a),10  as  required  by  statute,11 
         8  See  United  States  v.  Giovanelli,  464  F.3d  346,  355  (2d  Cir.  2006)  (review  for 

procedural  reasonableness  includes  determining  whether  the  sentencing  court 
“consider[ed]  the  .  .  .  factors  listed  in  §  3553(a),”  while  review  for  substantive 
reasonableness asks “whether the sentence length is reasonable in light of the . . . factors 
set out in [§] 3553(a)” (citation omitted)).   
         9 See Gall, 552 U.S. at 51. 
         10  Under  18  U.S.C.  §  3553(a),  a  district  court  must  consider  seven  sentencing 
factors.  The first factor is a broad directive to consider “the nature and circumstances of 
the offense and the history and characteristics of the defendant.”  Id.  § 3553(a)(1).  The 
second factor requires consideration of the general purposes of sentencing, specifically, 
         the need for the sentence imposed—(A) to reflect the seriousness of the 
         offense, to promote respect for the law, and to provide just punishment 
         for  the  offense;  (B)  to  afford  adequate  deterrence  to  criminal  conduct; 
         (C) to protect the public from further crimes of the defendant; and (D) to 
         provide  the  defendant  with  needed  educational  or  vocational  training, 
         medical  care,  or  other  correctional  treatment  in  the  most  effective 
         manner.  
Id. § 3553(a)(2).  The third factor pertains to the kinds of sentences available; the fourth to 
the  Sentencing  Guidelines;  the  fifth  to  any  relevant  policy  statement  issued  by  the 
Sentencing Commission; the sixth to the need to avoid unwarranted sentence disparities; 
and the seventh to the need to provide restitution to any victim.  Id. § 3553(a)(3)‐(7). 
7                                                                                             No. 13‐4142‐cr




before  imposing  a  final  sentence.12    Although  “[a]  judge  need  not 
utter  ‘robotic  incantations’  repeating  each  factor  that  motivates  a 
sentence[,] . . . the judge must explain enough about the sentence for 
a reviewing court both to understand it and to assure itself that the 
judge  considered  the  principles  enunciated  in  federal  statutes  and 
the Guidelines.”13  Further, when a district court imposes a sentence 
outside  the  recommended  range,  as  the  Court  did  here,  it  “must 
consider the extent of the deviation and ensure that the justification 
is sufficiently compelling to support the degree of the variance.”14   

        After  a  review  of  the  record,  we  conclude  that  the  District 
Court  committed procedural  error  in  imposing  a  term  of  probation 
in  lieu  of  imprisonment  for  two  reasons.    First,  the  only  sentencing 
factor  the  District  Court  deemed  relevant  was  the  cost  of 
incarceration  to  the  government  and  the  economic  problems 
allegedly  caused  by  the  government  shut‐down.    As  the  Court 
clearly announced, “I am not going to put him in jail only because of 
the economic plight that we are facing today.”15  After emphasizing that 
its sentencing decision was based solely upon this consideration, the 
Court  then  rebuffed  defense  counsel’s  suggestion  to  “supplement 
the  record,”  asserting,  “[i]f  we  have  to  resentence  him,  we  will 
later.”16  The Court also stated that if the Court of Appeals were to 
reverse,  it  would  “consider  all  of  these  factors”  at  resentencing,17 

         11 See 18 U.S.C. § 3582(a). 
         12 See, e.g., United States v. Preacely, 628 F.3d 72, 79 (2d Cir. 2010).   
         13 Corsey, 723 F.3d at 374 (citation omitted).   
           United States v. Cavera, 550 F.3d 180, 189 (2d Cir. 2008) (en banc) (citation and 
         14

internal quotation marks omitted). 
         15 App. 145 (emphasis supplied). 
         16 Id.   
         17 Id. at 150. 
8                                                                                             No. 13‐4142‐cr




clearly indicating that it did not consider the relevant factors in the 
first  instance.    The  Court  therefore  committed  procedural  error  by 
refusing  to  consider  the  § 3553(a)  factors  in  deciding  what  is  an 
appropriate sentence.   

      Second,  and  equally  problematic,  is  that  the  cost  of 
incarceration  to  the  government—the  Court’s  sole  justification  for 
imposing  a  term  of  probation  rather  than  incarceration—is  not  a 
relevant  sentencing  factor  under  the  applicable  statutes.    We  agree 
with  the  Eighth  Circuit  that,  based  on  the  plain  language  of 
§ 3553(a), no sentencing factor can reasonably be read to encompass 
the  cost  of  incarceration.18    Nor  does  the  statute  permit  the 
sentencing  court  to  balance  the  cost  of  incarceration  against  the 
sentencing goals enumerated in § 3553(a).19 

       Such  an  understanding  is  consistent  with  the  broader 
legislative scheme.  The imposition of a fine is governed by 18 U.S.C. 
§  3572,  which,  like  § 3553(a),  includes  a  list  of  factors  for  district 
judges  to  consider.    Sections  3572(a)  states  that,  “[i]n  determining 

            See  United  States  v.  Molina,  563  F.3d  676,  678  (8th  Cir.  2009)  (“Although 
         18

sentencing  courts  are  required  to  consider  the  sentencing  factors  set  out  in  18  U.S.C. 
§ 3553(a), the cost of imprisonment is not among them. Thus, we doubt that sentencing 
courts  have  the  authority  to  impose  lesser  sentences  based  on  the  cost  of 
imprisonment.”).   
           The cost of imprisonment also lacks significance to a district judge’s decision of 
         19

whether to depart from the Sentencing Guidelines range.  See United States v. Wong, 127 
F.3d 725, 728 (8th Cir. 1997).  Indeed, the only Guidelines provision which seems to allow 
departures  on  the  basis  of  cost  is  “in  the  case  of  a  seriously  infirm  defendant,”  when 
“home  detention  may  be  as  efficient  as,  and  less  costly  than,  imprisonment.”    U.S.S.G. 
§ 5H1.4.    But  even  in  the  case  of  elderly  defendants,  the  Guidelines  clarify  that  the 
condition  or  appearance  must  be  “present  to  an  unusual  degree  and  distinguish[  ]  the 
case  from  the  typical  cases  covered  by  the  guidelines.”    Id.    The  absence  of  cost  as  a 
prevalent,  or  even  occasional,  justification  for  a  departure  under  the  Guidelines  thus 
reaffirms our conclusion that it is not an appropriate sentencing factor, except in highly 
unusual cases that are difficult to imagine or anticipate. 
9                                                                                             No. 13‐4142‐cr




whether to impose a fine, . . . the court shall consider, in addition to 
the  factors  set  forth  in  section  3553(a)  .  .  .  the  expected  costs  to  the 
government  of  any  imprisonment.”20    This  section  makes  clear  that 
the cost of incarceration is not included in the § 3553(a) factors; if it 
were, cost of imprisonment would not have been necessary to list as 
an additional factor relevant to the imposition of a fine.21   

       Park  argues  alternatively  that,  although  the  statute  may  not 
require  sentencing  courts  to  consider  the  cost  of  imprisonment, 
nothing prohibits them from doing so.  We are reluctant, however, to 
expand  relevant  sentencing  considerations  beyond  those 
enumerated  in  §  3553(a),  insofar  as  the  purpose  of  the  “statutory 
mandate  of  § 3553”  was  to  “necessarily  channel[  ]  district  court[s’] 
sentencing  discretion.”22    Permitting  considerations  of  costs  as  an 
additional factor would be particularly inappropriate in view of “the 
express  inclusion  of  cost  of  imprisonment  as  a  consideration  [with 
respect  to  fines]  in  §  3572(a),”  which  “demonstrates  that  when 
Congress intended to include cost as a consideration, it did so very 
clearly.”23  Moreover, as the Eighth Circuit has noted, “[t]he decision 
whether tax dollars should be used to pay for lengthy sentences is a 
congressional  determination,  not  one  to  be  made  by  federal 
courts.”24    We  conclude,  therefore,  that  the  cost  of  imprisonment  is 
not  a  sentencing  factor  enumerated  in  §  3553(a),  nor  is  it  an 
additional  factor  upon  which  district  courts  may  rely  in  deciding 
whether to impose a term of incarceration under 18 U.S.C. § 3582(a).   


         20 18 U.S.C. § 3572(a)(6).   
         21 Accord United States v. Tapia‐Romero, 523 F.3d 1125, 1127‐28 (9th Cir. 2008).   
         22 United States v. Jones, 531 F.3d 163, 174 (2d Cir. 2008).   
         23 Tapia‐Romero, 523 F.3d at 1128.   
         24 Wong, 127 F.3d at 728.   
10                                                                                            No. 13‐4142‐cr




      The District Court accordingly committed procedural error in 
sentencing Park to a probationary sentence by affirmatively refusing 
to  consider  the  §  3553(a)  factors,  and  relying  instead  on  an 
impermissible  factor—namely,  whether  the  government  could 
afford Park’s incarceration.25 

                         B. “Substantive” Unreasonableness 

        Turning  to  the  question  of  substantive  reasonableness,26  an 
appellate  court  “will  .  .  .  set  aside  a  district  court’s  substantive 
determination  only  in  exceptional  cases.”27    Appellate  review  of 
whether a sentence is truly exceptional within the scheme of federal 
sentencing law is no more based on an algorithm or calculus than is 
the decision of a district judge to impose that particular sentence in 
the  first  place.    In  both  instances,  the  judicial  function  involves  an 
exercise of judgment channeled by prescribed norms.  We have thus 
stated  that  “‘reasonableness’  is  inherently  a  concept  of  flexible 
meaning,  generally  lacking  precise  boundaries,”  and  that  “it 


         25   To  the  extent  the  Court  wishes  to  consider  the  cost  of  imprisonment  at 
resentencing, it of course may do so through the imposition of a fine, as permitted under 
18  U.S.C.  §  3572(a)(6);  accord  U.S.S.G.  §  5E1.2(d)(7)  (“In  determining  the  amount  of  the 
fine,  the  court  shall  consider  .  .  .  the  expected  costs  to  the  government  of  any  term  of 
probation,  or  term  of  imprisonment  and  term  of  supervised  release  imposed.”);  United 
States v. Mordini, 366 F.3d 93, 94 (2d Cir. 2004).  As the government rightly notes, given 
that Park has net assets of approximately $1.1 million and income of $11,000 per month, 
the  District  Court  would  be  well  within  its  discretion  to  impose a fine  that  covered  the 
full costs of incarceration.  Indeed, the District Court did order Park to cover the costs of 
his home confinement. 
       26  It  is  well  settled  that  “[n]othing  .  .  .  prevents  us  from  reaching  both  the 

procedural  and  substantive  reasonableness  of  the  sentence  in  the  course  of  an  appeal 
where  we  find  both  types  of  error.”  Corsey,  723  F.3d  at  378  (internal  quotation  marks 
omitted). 
         27 Cavera, 550 F.3d at 189 (emphasis in original). 
11                                                                                            No. 13‐4142‐cr




involves  some  degree  of  subjectivity  that  often  cannot  be  precisely 
explained.”28   

        In light of this leeway, our substantive review of a sentence is 
akin to review under an “abuse‐of‐discretion” standard,29 a form of 
review  with  which  appellate  courts  are  long  familiar.    We  have 
noted  on  many  occasions  that  “abuse  of  discretion”  is  a  distinctive 
term  of  art  that  is  not  meant  as  a  derogatory  statement  about  the 
district judge whose decision is found wanting.30  It is more properly 
understood  as  referring  to  occasions  where,  after  examining  trial 
court records, an appellate court reaches the informed judgment that 
a  ruling  is  based  on  “an  erroneous  view  of  the  law  or  on  a  clearly 
erroneous  assessment  of  the  evidence,  or  . . .  a  decision  that  cannot 
be  located  within  the  range  of  permissible  decisions.”31    In  the 
context  of  sentencing,  a  trial’s  court’s  evaluation  of  the  evidence  is 
clearly  erroneous  when  we  are  “left  with  the  definite  and  firm 


           United  States  v.  Sindima,  488  F.3d  81,  85  (2d  Cir.  2007)  (citations  and  internal 
         28

quotation marks omitted).  
         29 Corsey, 723 F.3d at 374; see also Gall, 552 U.S. at 40‐41. 
         30 See, e.g., United States v. Ghailani, 733 F.3d 29, 44 (2d Cir. 2013); Zervos v. Verizon 

N.Y., Inc., 252 F.3d 163, 168‐69 & nn. 4‐6 (2d Cir. 2001).   
        As Frank M. Coffin, the late and much admired Chief Judge of the First Circuit, 
described in discussing how he went about the difficult task of reviewing a decision for 
“abuse of discretion”: 
         I know of no formula in this kind of case except to live with the record 
         until  one  breathes  it,  to  gain  what  one  can  from  similar  cases,  to  brood 
         over  the  consequences,  and,  finally,  if  one’s  sense  of  rawness  becomes 
         blunted  over  time,  affirm.    But  if  the  redness  remains,  after  days  and 
         weeks, take a big breath and reverse. 
Frank M. Coffin, On Appeal: Courts, Lawyering, and Judging 267 (1994) 
        31 In re Sims (Sims v. Blot), 534 F.3d 117, 132 (2d Cir. 2008) (alterations, citations, 

and internal quotation marks omitted).  
12                                                                                            No. 13‐4142‐cr




conviction  that  a  mistake  has  been  committed.”32    The  length  of  a 
sentence  is  outside  the  range  of  permissible  decisions  when 
“affirming it would damage the administration of justice because the 
sentence  imposed  was  shockingly  high,  shockingly  low,  or 
otherwise  unsupportable  as  a  matter  of  law.”33    In  determining 
whether  a  sentence  shocks  the  judicial  conscience  or  is  otherwise 
unsupportable,  we  use  as  our  “lodestar  the  parsimony  clause  of  18 
U.S.C.  § 3553(a),  which  directs  sentencing  courts  to  ‘impose  a 
sentence sufficient, but not greater than necessary[,] to comply with’ 
the  factors  set  out  in  18  U.S.C.  § 3553(a)(2)”34—namely,  retribution, 
deterrence, and incapacitation.35 

       A  reviewing  court  should  not  avoid  its  duty  to  apply  these 
general  standards  of  review  simply  because  of  its  respect  for  an 
experienced  and  capable  trial  judge,  which  is  why  we  “have 
cautioned against converting review for substantive reasonableness 
into  a  ‘rubber  stamp.’”36    In  thus  exercising  its  judgment,  a 


         32  Anderson  v.  Bessemer  City,  470  U.S.  564,  573  (1985).    Although  this  test  is 

typically  applied  when  reviewing  factual  findings  for  clear  error,  it  also  extends  to 
decisions by district courts, like certain sentencing decisions, that are “essentially factual 
application  of  fact  to  law.”    United  States  v.  Hinkson,  585  F.3d  1247,  1262  n.19  (9th  Cir. 
2009) (internal quotation marks omitted).  Accordingly, several of our sister circuits have 
understandably  looked  to  this  test  for  analyzing  substantive  reasonableness.    See,  e.g., 
United  States  v.  Daniels,  685  F.3d  1237,  1252  (11th  Cir.  2012);  United  States  v.  Maier,  646 
F.3d 1148, 1155‐56 (9th Cir. 2011). 
          United  States  v.  Douglas,  713  F.3d  694,  700  (2d  Cir.  2013)  (internal  quotation 
         33

marks and alteration omitted).    
         34 Id. 
        35 Although rehabilitation is also included as a factor under § 3553(a)(2), in Tapia 

v. United States, the Supreme Court held that the Sentencing Reform Act—in particular, 
18  U.S.C.  §  3582(a)  —“precludes  sentencing  courts  from  imposing  or  lengthening  a 
prison term to promote an offenderʹs rehabilitation.”  131 S. Ct. 2382, 2391 (2011).  
         36 United States v. Rigas, 583 F.3d 108, 122 (2d Cir. 2009). 
13                                                                                            No. 13‐4142‐cr




reviewing  court  is  not  disparaging  the  person  of  a  trial  judge,  but 
simply  concluding,  after  careful  review,  (1)  that  a  sentence  lacks  a 
proper  basis  in  the  record,  (2)  that  a  trial  judge’s  assessment  of  the 
evidence  leaves  the  reviewing  court  with  a  definite  and  firm 
conviction  that  a  mistake  has  been  committed,  or  (3)  that  the 
reviewing court has reached the informed judgment that a sentence 
is otherwise unsupportable as a matter of law.  In this instance, the 
probationary  sentence  imposed  by  the  District  Court  is  all  of  these 
(any  one  of  which  would  be  sufficient  to  vacate  the  sentence).    We 
are therefore bound to conclude that it is substantively unreasonable 
as well as procedurally unreasonable. 

       With  respect  to  the  § 3553(a)(2)  factors  discussed  at  the 
sentencing  hearing,  general  deterrence  occupies  an  especially 
important role in criminal tax offenses, as criminal tax prosecutions 
are relatively rare.  As the Guidelines themselves state, “[b]ecause of 
the  limited  number  of  criminal  tax  prosecutions  relative  to  the 
estimated  incidence  of  such  violations,  deterring  others  from 
violating  the  tax  laws  is  a  primary  consideration  underlying  these 
guidelines.”37    This  case  also  presents  a  heightened  need  for  just 
punishment  and  specific  deterrence  in  light  of  Park’s  prior 
convictions  for  financial  crimes.    Park  already  served  eight  months 
in  prison  for  fraud,  and  he  began  diverting  cash  receipts  from  his 
corporate bank account—the basis for his conviction here—only one 
year after he completed his term of supervised release for the prior 
fraud convictions. 

       As  part  of  our  substantive  reasonableness  inquiry,  we  also 
look  to  the  District  Court’s  own  explanation  at  the  sentencing 
hearing,  insofar  as  “our  .  .  .  ability  to  uphold  a  sentence  as 
reasonable  will  be  informed  by  the  district  court’s  statement  of 
         37 U.S.S.G. § 2T1, introductory cmt. 
14                                                                                            No. 13‐4142‐cr




reasons  (or  lack thereof)  for  the  sentence  that  it elects  to  impose.”38  
The  District  Court’s  remarks  in  this  case  indicate  that  a  term  of 
imprisonment  was  needed  to  punish  and  deter  Park  in  light  of  his 
criminal  past,  and  that,  in  the  circumstances  presented  here,  it 
would  have  been  inclined  to  impose  a  sentence  of  incarceration  if 
the government were not shut‐down.  For example, after noting that 
it had “a hard time swallowing that” Park “spent . . . eight months in 
jail and he comes out and he commits another crime years later,” the 
Court stated that it “would probably give a period of incarceration if 
not  for  the  financial  pressures  that  the  Court  has,  the  court  system 
and the government has.”39   

         Such  statements  reveal  the  District  Court’s  view  that,  if  the 
government  were  not  shut‐down,  a  term  of  incarceration  would 
have  been  needed  to  satisfy  the  parsimony  clause—that  is, 
incarceration  would  have  been  “sufficient,  but  not  greater  than 
necessary” to satisfy the purposes of sentencing outlined in 18 U.S.C. 
§  3553(a)(2).    But  the  fact  that  the  government  was  experiencing 
widespread  budgetary  challenges  did  not  somehow  grant  the 
District Court “a blank check to impose whatever sentence[ ] suit[ed] 
[its]  fancy.”40    Particularly  since  the  cost  of  incarceration  is  not  a 
valid § 3553(a) factor, we are left with only one conclusion:  A term 
of  imprisonment  was  in  fact  minimally  sufficient  to  fulfill  the 
statutorily  mandated  sentencing  objectives,  rendering  a 
probationary term unsupportable as a matter of law.  


         38 United States v. Rattoballi, 452 F.3d 127, 134 (2d Cir. 2006), abrogated in part on 

other ground by Kimbrough v. United States, 552 U.S. 85 (2007); see also, e.g., United States v. 
Fairclough, 439 F.3d 76, 80 (2d Cir. 2006) (evaluating the district court’s sentence in light of 
the reasons that it offered).   
         39 App. 134, 144. 
         40 Jones, 531 F.3d at 174.   
15                                                                                            No. 13‐4142‐cr




      We therefore hold that, in light of the need for deterrence and 
just punishment and the District Court’s own conclusion that, based 
on the record before it, a term of imprisonment was warranted, the 
probationary  sentence  imposed  here  was  substantively 
unreasonable. 

        In holding that the District Court’s probationary sentence was 
substantively  unreasonable,  we  rely  heavily  upon  the  District  Court’s 
own  evaluation  of  the  case,  as  revealed  by  its  statements  at  the 
sentencing hearing.41  Our holding is therefore limited to the record 
currently before us, which shows the District Court’s sole reliance on 
the  cost  of  incarceration  in  fashioning  an  appropriate  sentence,  as 
well as its belief that, were the government not shut‐down, a term of 
incarceration  would  be  warranted.    We  thus  do  not  foreclose  the 
possibility  that  the  imposition  of  a  probationary  sentence  on 
remand, after appropriate consideration of the § 3553(a) factors thus 
far left unaddressed, could be substantively reasonable as well. 

                                         CONCLUSION 

         To summarize, we hold that: 

(1)      The District Court committed procedural error in  sentencing 
         Park because: 
          
         a.    the  Court  only  considered  the  cost  of  incarceration  to 
               the government and the economic problems caused by a 
               “government  shut‐down”  rather  than  conducting  a 
               meaningful review of the § 3553(a) factors; and 
                   



         41 See notes 38‐39 and accompanying text, ante. 
16                                                                                            No. 13‐4142‐cr




         b.    the  cost  of  imprisonment  is  not  a  sentencing  factor 
               enumerated in § 3553(a), nor is it a separate factor upon 
               which  district  courts  may  rely  in  deciding  whether  to 
               impose a term of incarceration.   
                
(2)      The  District  Court  also  committed  substantive  error  in 
         sentencing Park to a probationary sentence: 
          
            a. A  sentence  is  substantively  unreasonable  when  (1)  it 
               lacks  a  proper  basis  in  the  record,  (2)  we  are  left  with 
               the  definite  and  firm  conviction  that  a  mistake  was 
               made  in  assessing  the  evidence,  or  (3)  the  sentence 
               imposed  was  shockingly  high,  shockingly  low,  or 
               otherwise unsupportable as a matter of law.   
          
            b. In  light  of  the  District  Court’s  own  statements  at  the 
               sentencing  hearing  regarding  the  nature  and 
               seriousness  of  the  offense  and  Park’s  prior  financial 
               crimes, and in the absence of further explanation of the 
               application  of  the  §  3553(a)  factors  to  Park,  the 
               imposition of a probationary sentence meets all of these 
               criteria  (any  one  of  which  would  be  sufficient  for  a 
               holding of substantive unreasonableness). 

       Accordingly,  we  VACATE  the  sentence  imposed  by  the 
District Court and REMAND for plenary resentencing in accordance 
with 18 U.S.C. § 3553 and this opinion.